Appellant was jointly indicted with one Lonnie Burt. The indictment contained three counts; the first charging the offense of unlawfully distilling prohibited liquor; each of the second two charging the offense of unlawfully being in possession of "a still or apparatus or appliance, or some device or substitute therefor, to be used for the purpose of manufacturing or distilling prohibited liquors or beverages."
There was a severance, and this appellant was tried alone. There was a general verdict of "guilty as charged in the indictment." *Page 161 
We see no need for extended comment. The State's testimony clearly made out its case against appellant. His own tended to refute the charges against him. The issues were plainly for the jury; and there was no motion to set aside its verdict — as being against the weight of the evidence.
The few exceptions reserved on the taking of testimony are so clearly without merit as to be undeserving of discussion.
There is no error apparent, anywhere in the proceedings; and the judgment appealed from is affirmed.
Affirmed.